DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2016-0126643, filed on September 30, 2016.

Response to Amendment
3.	Applicant’s Amendments to Claims filed on January 4, 2021 is respectfully acknowledged. Claims 1, 5-9 and 11-21 are pending for examination. 

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 5-9 and 11-21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

6.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 5-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claims 1 and 19, Applicant’s entire disclosure is completely silent as to exactly what is the “preset level”.  The specification in [0295] states that if the amount of the information acquired by the sever 800 is equal to or greater than the preset level, it means that the quantity of information necessary to go through a data processing procedure to enable autonomous mode of the vehicle 100 is greater than the maximum amount of information that the controller 170 or the operation system 700 is able to process, and an autonomous driving operation of the vehicle 100 may not be performed properly. However, the actual determination of the preset level is not specifically being supported by the entire disclosure.  The specification failed to explain in full, clear, concise and exact terms as to enable any person skilled in the art to ascertain how a preset level can be determined or calculated.  
	Claims 5-9, 11-18, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to their dependency upon claims 1 and 19.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 5-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the metes and bounds of the term “preset level” cannot be ascertained based on the lack of support from the specification as indicated above.  This renders the claim indefinite.
	Claims 5-9, 11-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph due to their dependency upon claims 1 and 19.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


13.	Claim(s) 1, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2).

	Regarding claims 1, 11 and 19, Joao discloses a control method for an autonomous vehicle and server comprising at least one processor configured for: 
acquiring, by a server, information related to the vehicle, the information related to the vehicle comprising at least one of information transmitted by the vehicle or information transmitted by a nearby object (i.e. vehicle computer 40 includes a transmitter(s) 40F, for transmitting signals and/or data and/or information, or a message(s), to any one or more of the central processing computer(s) 10, the server computer(s) 20, the premises computer(s) 30, any other vehicle computer(s) 40, the article computer(s) 50, and/or any of the communication device(s) 60, described herein - ¶22, 253; FIG. 1);
determining, by the server and based on the acquired information, that the vehicle needs to be remotely controlled (i.e. the monitoring device or monitoring system generates and transmits a signal to any one or more of the vehicle computer 40, the central processing computer 10, the server computer 20, and/or the communication device 60 to alert an authorized user of the sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior - ¶104); and
based on the determination that the vehicle needs to be remotely controlled, remotely controlling the vehicle by the server or the nearby object (i.e. the user or operator can take control of the vehicle from a remote location via the communication device 60, the central processing computer 10 and/or the vehicle computer 40 when the monitoring device or monitoring system detect(s) sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior - ¶104);
wherein the acquired information comprises information transmitted by the nearby object (i.e. each of the central processing computer(s), the server computer(s), the premises computer(s), the vehicle computer(s), the article computer(s), and the communication device(s), can be equipped with transmitters, receivers, network interface devices, and/or any other appropriate hardware and/or software, so as to communicate, in a bi-directional manner with, so as to transmit signals, data, information, or a message to, and/or so as to receive signals, data, information, or a message from, any other central processing computer(s), server computer(s), premises computer(s), vehicle computer(s), article computer(s), and communication device(s) of other vehicles - ¶48), wherein the acquired information is information necessary for driving the vehicle in autonomous mode (i.e. present invention and/or any of the central processing computers, server computers, premises computers, vehicle computers, article computers, and/or communication devices, can also be programmed to automatically control, monitor, and/or provide security for a respective premises, a respective vehicle, or a respective article, and/or can be programmed to effectuate pre-programmed, automatic, or scheduled, control, monitoring, or security operations for any of the herein-described premises system(s), equipment, device(s), vehicle system(s), equipment, device(s), and/or article system(s), equipment, device(s). Determining the sudden changes of vehicle movement, for example, is necessary to know to determine if remote control is necessary - ¶104, 149), wherein the nearby object comprises a nearby vehicle or an infrastructure within a predetermined distance from the vehicle (i.e. Any vehicle computer can be used in connection or in association any single vehicle and/or any vehicle computer can be used in connection with any number of vehicles - ¶26), and wherein the determining comprises:
determining that an error associated with an autonomous driving function of the vehicle has occurred based on the information on movement of the vehicle sensed by the nearby object (i.e. the monitoring device or monitoring system generates and transmits a signal to any one or more of the vehicle computer 40, the central processing computer 10, the server computer 20, and/or the communication device 60 to alert an authorized user of the sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior - ¶104); and
based on (i) the determination that an error associated with an autonomous driving function of the vehicle has occurred, determining, by the server, that the vehicle needs to be remotely controlled (i.e. the monitoring device or monitoring system generates and transmits a signal to any one or more of the vehicle computer 40, the central processing computer 10, the server computer 20, and/or the communication device 60 to alert an authorized user of the sudden change(s) in vehicle movement, erratic behavior, and/or abnormal behavior - ¶104).
Joao does not disclose wherein the determining comprises:
		determining that an amount of the acquired information is equal to or greater than a 			preset level, the preset level being an amount greater than a maximum amount of 			information that an operation system of the vehicle is capable of processing to perform 			autonomous driving. 
	However, Mere et al. discloses a monitoring unit 7 may comprise a data acquisition functionality, and the monitoring partition 32. The monitoring partition 32 may be configured to monitor the CPU use of the partition on which the securing entity 8 is hosted. In this way, the monitoring partition 32 may detect a CPU overload in the event of a malicious attack (¶24).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Mere et al. in order to enable efficient and secure exchange of data between a flight management system of an aircraft and a portable electronic device.

14.	Claim(s) 5, 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) as applied to claims 1, 11 and 19 above, and further in view of MAYS (US 2018/0052463 A1).

	Regarding claim 5, neither Joao nor Mere et al. disclose the control method of claim 1, wherein the determining comprises:
determining that an error associated with an autonomous driving function of the vehicle has occurred while the vehicle is in autonomous mode based on the acquired information; and 
based on the determination that an error associated with an autonomous driving function of the vehicle has occurred, determining, by the server, that the vehicle needs to be remotely controlled.
	However, MAYS discloses the limitation "determining that an error associated with an operation system of the vehicle has occurred based on the error information" by teaching that some component failures such as high engine temperature, total loss of tire pressure, and loss of air brake pressure may necessitate stopping as soon as possible and may be considered critical failures [0043]. 
	MAYS further discloses the limitation "based on the determination that an error associated with the operation system of the vehicle has occurred, determining, by the server, that the vehicle needs to be remotely controlled" by teaching that some component failures such as high engine temperature, total loss of tire pressure, and loss of air brake pressure may necessitate stopping as soon as possible and may be considered critical failures [0043].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joao to include the features of MAYS in order to autonomously stop a vehicle when there is a component failure.

	Regarding claim 7, neither Joao nor Mere et al. nor MAYS specifically disclose the control method wherein the acquired information is a remote control request signal transmitted by the vehicle, and wherein the determining composes:
	determining, by the server, that the remote control request signal is received; and 
	based on the determination that the remote control request signal is received, determining, by 	the server, that the vehicle needs to be remotely controlled.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include wherein the determining comprises determining, by the server, that the remote control request signal is received; and, based on the determination that the remote control request signal is received, determining, by the server, that the vehicle needs to be remotely controlled, since it is well-known in the art that communicating information between components includes making a request in order for the receiving component to provide the information requested, and since it is well-known in the art for a component not to perform a task until a task is requested.

	Regarding claim 21, neither Joao nor Mere et al. disclose the control method of claim 1, wherein the acquired information comprises error information indicating that an error has occurred in the vehicle in autonomous mode, and wherein the determining comprises:
	determining that an error associated with an operation system of the vehicle has occurred 	based on the error information; and
	based on the determination that an error associated with the operation system of the vehicle 	has occurred based on the error information, determining, by the server, that the vehicle needs 	to be remotely controlled.
	However, MAYS discloses the limitation "determining that an error associated with an operation system of the vehicle has occurred based on the error information" by teaching that some component failures such as high engine temperature, total loss of tire pressure, and loss of air brake pressure may necessitate stopping as soon as possible and may be considered critical failures [0043]. 
	MAYS further discloses the limitation "based on the determination that an error associated with the operation system of the vehicle has occurred based on the error information, determining, by the server, that the vehicle needs to be remotely controlled" by teaching that some component failures such as high engine temperature, total loss of tire pressure, and loss of air brake pressure may necessitate stopping as soon as possible and may be considered critical failures [0043].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Joao to include the features of MAYS in order to autonomously stop a vehicle when there is a component failure.

15. 	Claim 6 is rejected under 35 U.S.C, 103 as being unpatentable over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) as applied to claims 1, 11 and 19 above, and further in view of Gong et al. (US 2017/0004662 A1).

	Regarding claim 6, neither Joao nor Mere et al. disclose the control method of claim 1 wherein the acquired information is the information transmitted by the vehicle, and wherein the determining comprises:
	determining that a discrepancy exists between information related to driving of the vehicle 	stored on the server and the information transmitted by the vehicle; and 
	based on the determination that a discrepancy exists between information related to driving of 	the vehicle stored on the server and the information transmitted by the vehicle, determining, by 	the server, that the vehicle needs to be remotely controlled.
	However, Gong et al. discloses that processing unit 410 may comprise one or more processors, individually or collectively configured to compare the user operation data and vehicle operation data, thereby identifying discrepancies between the two data sets. The discrepancies may include, for example, differences between the outgoing operation commands and incoming operation commands, differences between the incoming operation commands and the vehicle status data, and/or differences between the outgoing operation commands and the vehicle status data. Based on the identified discrepancies, the processing unit 410 may determine one or more causes of a behavior of the remotely controlled vehicle [0090].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Gong et al. for improved recordation of operation history with movable objects such as unmanned vehicles.

16. 	Claim 12 is rejected under 35 U.S.C, 103 as being unpatentable over over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) as applied to claims 1, 11 and 19 above, and further in view of Shen et al. (US 2008/0103649 A1).
	Regarding claim 12, neither Joao nor Mere et al. disclose the control method of claim 11, comprising:
	before the requesting, determining which one among the server, the nearby vehicle, and the infrastructure has the highest communication quality with the vehicle; based on a determination that the server has the highest communication quality with the vehicle, remotely controlling the vehicle by the server; and based on a determination that the nearby vehicle or the infrastructure has the highest communication quality with the vehicle, requesting, by the server, the nearby vehicle or the infrastructure to remotely control the vehicle.
	However, Shen et al. discloses that the method of near real -time band jamming prevention according to the present invention provides a communication band judged to have better communication quality. The vehicle controller can thereby automatically determine a communication band between the vehicle controller and the remote guidance and control apparatus with better communication quality [0018].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Shen et al. in so that the channel for data link between the vehicle controller and the remote guidance and control apparatus is maintained normally and continuously. 

17. 	Claims 8, 9, 13, 14 and 20 is rejected under 35 U.S.C, 103 as being unpatentable over over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) as applied to claims 1, 11 and 19 above, and further in view of Gordon et al. (US 2017/0106876 A1).

	Regarding claims 8 and 20, Joao further discloses the control method wherein the acquired information transmitted by the vehicle comprises vehicle condition information (i.e. diagnostic report - ¶116), and wherein the determining comprises:
	determining at least one of:
		that an occupant of the vehicle is unable to drive the vehicle in manual mode; or
that an error associated with an autonomous driving function of the vehicle has occurred while the vehicle is in autonomous mode (i.e. present invention and/or any of the central processing computers, server computers, premises computers, vehicle computers, article computers, and/or communication devices, can also be programmed to automatically control, monitor, and/or provide security for a respective premises, a respective vehicle, or a respective article, and/or can be programmed to effectuate pre-programmed, automatic, or scheduled, control, monitoring, or security operations for any of the herein-described premises system(s), equipment, device(s), vehicle system(s), equipment, device(s), and/or article system(s), equipment, device(s). It is inherent for the system to capable of determining diagnostic information while the vehicle is in automatic mode - ¶104, 149), and based on at least one of the determination that the occupant of the vehicle is unable to drive the vehicle in manual mode or the determination that an error associated with an autonomous driving function of the vehicle has occurred while the vehicle is in autonomous mode, determining, by the server, that the vehicle needs to be remotely controlled (i.e. The diagnostic device(s), in a preferred embodiment, can have associated therewith a transceiver or transmitter/receiver system for transmitting diagnostic data and/or information to the user or operator and for receiving signals such as, for example, control signals by which the user or operator can exercise control over the diagnostic device(s) - ¶88).
	Neither Joao nor Mere et al. disclose wherein the acquired information transmitted by the vehicle comprises driver condition information.
	However, Gordon et al. discloses that determining whether to place the SDV 202 into manual or autonomous mode, based on the qualifications/abilities/condition of the driver. In one or more embodiments, this decision is also based on roadway conditions and/or vehicle conditions, as well as other factors including the driving ability of the driver of the SDV 202, the accuracy of environmental
and other sensors (e.g., sensors 153 shown in FIG. 1) mounted on the SDV 202, and/or learned traffic patterns for SDVs on the roadway 206 [0071, 0072].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Gordon et ah in order to determine that the human driver is unqualified to operate the SDV in manual mode, and then transfer control of the SDV to an SDV on-board computer in order to place the SDV in autonomous mode.

	Regarding claim 9, neither Joao nor Mere et al. disclose the control method of claim 8, wherein the determining further comprises:
	determining, based on the driver condition information, that an occupant of the vehicle is 	unable to drive the vehicle;
	based on the determination that the occupant of the vehicle is unable to drive the vehicle, 	determining, based on the vehicle condition information, whether an error associated with an 	autonomous driving function of the vehicle has occurred;

	based on the determination that an error associated with an autonomous driving function of the 	vehicle has occurred, determining, by the server, that the vehicle needs to be remotely 	controlled; and
	based on the determination that an error associated with an autonomous driving function of the 	vehicle has not occurred, transmitting, by the server, a control mode switching signal that 	switches the vehicle to autonomous mode.
	However, Gordon et al. discloses that processor(s) (e.g., within SDV on-board computer 301) detect (e.g., from images generated by the cabin camera 32.1 shown in FIG. 3) that the human driver is
not wearing sunglasses. Based on the human driver not wearing sunglasses and the SDV driving into the sun, the SDV on-board computer 301 determines the human driver is unqualified to operate the SDV in manual mode based on the SDV driving towards the sun and the human driver not wearing sunglasses [0081]. Gordon et al. further discloses that the processor(s) detect a mechanical fault (e.g., faulty brakes, bald tires, etc.) with the mechanical equipment on the SDV. in response to detecting the mechanical fault with the mechanical equipment on the SDV, the on-board SDV control processor prohibits the SDV from operating in the manual mode [0094].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Gordon et al. in order to determine that the human driver is unqualified to operate the SDV in manual mode, and then transfer control of the SDV to an SDV on-board computer in order to place the SDV in autonomous mode.

	Regarding claim 13, neither Joao nor Mere et al. disclose the control method of claim 1, wherein the vehicle needs to be remotely controlled, and wherein the control method inherently comprises:
before the remotely controlling, determining, by the server, that an occupant of the vehicle is able to drive the vehicle;
based on a determination that the occupant is able to drive the vehicle, controlling, by the server, the vehicle to instruct an output unit of the vehicle to output a driving mode selection menu;
determining whether manual mode or remote control mode Is selected by the occupant from the output driving mode selection menu;
based on a determination that manual mode is selected from the driving mode selection menu, switching the vehicle to manual mode; and
based on a determination that remote control mode is selected from the driving mode selection menu, remotely controlling the vehicle by the server.
	However, Gordon et al. discloses that determining whether to place the SDV 202 into manual or autonomous mode, based on the qualifications/abilities/condition of the driver. In one or more embodiments, this decision is also based on roadway conditions and/or vehicle conditions, as well as other factors including the driving ability of the driver of the SDV 202, the accuracy of environmental and other sensors (e.g., sensors 153 shown in FIG, i) mounted on the SDV 202, and/or learned traffic patterns for SDVs on the roadway 206 [0071, 0072],
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Gordon et al. in order to determine that the human driver is unqualified to operate the SDV in manual mode, and then transfer control of the SDV to an SDV on-board computer in order to place the SDV in autonomous mode.

	Regarding claim 14, neither Joao nor Mere et al. specifically disclose the control method of claim 13, comprising:
	before the determining whether an occupant is able to drive the vehicle, determining, by the 	server, whether the vehicle is in an emergency situation;
	based on a determination that the vehicle is in an emergency situation, remotely controlling the 	vehicle by the server; and
	based on a determination that the vehicle is not in an emergency situation, determining 	whether the occupant is able to drive the vehicle.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the method of, before the determining whether an occupant is able to drive the vehicle, determining, by the server, whether the vehicle is in an emergency situation; based on a determination that the vehicle is in an emergency situation, remotely controlling the vehicle by the server; and based on a determination that the vehicle is not in an emergency situation, determining whether the occupant is able to drive the vehicle, since the system of Joao facilitates remote control when the flight crew is not capable of controlling the vehicle.

18. 	Claim 15 is rejected under 35 U.S.C, 103 as being unpatentable over over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) as applied to claims 1, 11 and 19 above, and further in view of Hyde et al. (US 2013/0304514 A1).

	Regarding claim 15, neither Joao nor Mere et al. specifically disclose the control method of claim 1, comprising:
	receiving a switch-to-manual command; and 
	switching the vehicle from remote control mode to manual mode based on the received switch- 	to-manual command.
	However, Hyde et al. discloses that the local operator may be able to override the decisions of a local robotically-controlled system, a remote robotically-controlled system, and/or a remote manually-controlled system. In response to an override, the autonomous drive mode selection system 101 may automatically disable the autonomous drive mode selection system 101, thereby reverting to a local manually-controlled system (e.g., a traditional driving experience where the driver controls the steering wheel, brake pedal, and gas pedal) [0049].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Hyde et al. in order to establish a relationship between insurance policy properties and autonomous drive mode selection system characteristics to create economic Incentives promoting the deployment and proper use of vehicle autonomous drive mode selection systems.

18. 	Claim 16 is rejected under 35 U.S.C, 103 as being unpatentable over over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) and Hyde et al. (US 2013/0304514 A1) as applied to claim 15 above, and further in view of Gordon et al. (US 2017/0106876 A1). 
	
	Regarding claim 16, neither Joao nor Mere et al. specifically disclose the control method of claim 15, comprising:
	before the switching of the vehicle to manual mode, determining whether an occupant of the 	vehicle is able to drive the vehicle;

	based on a determination that the occupant is unable to drive the vehicle, maintaining remote 	control of the vehicle by the server; and
	based on a determination that the occupant is able to drive the vehicle, switching the vehicle to 	manual mode.
	However, Gordon et al. discloses that if surreptitious automation mode is activated, driver actions are both operationally and/or cognitively acknowledged by the SDV to the extent they coincide with SDV actions. That is, assume that the SDV is actually in autonomous mode, but has not notified the driver as such. This scenario allows an SDV on-board computer (e.g., SDV on-board computer 301 shown in FIG. 3) in the SDV to act as a "co-pilot" to the driver, such that if the driver is controlling the SDV in a
manner deemed to be safe by the SDV on-board computer, then the driver's inputs for controlling the SDV are allowed to go through to the SDV vehicular physical control mechanisms (e.g., SDV vehicular physical control mechanisms 305. However, if the driver's control inputs are deemed unsafe by the SDV on-board computer 301, then the SDV on-board computer will take control of the SDV away from the driver [0025].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Gordon et al. in order to determine that the human driver is unqualified to operate the SDV in manual mode, and then transfer control of the SDV to an SDV on-board computer in order to place the SDV in autonomous mode.

19. 	Claims 17 and 18 are rejected under 35 U.S.C, 103 as being unpatentable over over Joao (US 10,546,441 B2) in view of Mere et al. (US 9,529,356 B2) and Hyde et al. (US 2013/0304514 A1) as applied to claims 1, 11 and 19 above, and further in view of Rekow et al. (US 2010/0286845 A1).

	Regarding claim 17, neither Joao nor Mere et al. specifically disclose the control method comprising:
	before the remotely controlling, determining that the server is unable to remotely control the 	vehicle; and
	based on the determination that the server is unable to remotely control the vehicle, 	performing an emergency maneuver by the vehicle.
	However, Rekow et al. discloses that both CPUs 32 and 34 will shut down all their respective relays in response to the loss of valid data or the keep alive code from the remote unit 18. Both CPUs 32
and 34 will shut down all their respective relays in response to a kill signal received from the remote unit in response to an operator pushing the kill switch button 24, and each CPU 32 and 34 monitors the heartbeat signal generated by the other CPU. Each CPU 32 or 34 can initiate a shutdown through the other CPU when the first CPU fails to receive a heartbeat signal from the other CPU [0014-0016].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include the features of Rekow et al. in order to provide such a fail-safe system which will stop an autonomous vehicle and all its functions under a variety of fault or failure conditions.

	Regarding claim 18, neither Joao nor Mere et al. nor Rekow et al. disclose the control method of claim 17, comprising:
		during the performing of the emergency maneuver by the vehicle, performing at least
		one of:
			transmitting, by the vehicle or the server, information related to the emergency 				maneuver to a nearby vehicle within a predetermined distance from the vehicle; 			or
			requesting, by the vehicle or the server, the nearby vehicle to perform a 				cooperative control.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Joao to include transmitting, by the vehicle or the server, Information related to the emergency maneuver vehicle within a predetermined distance from the vehicle; or requesting, by the vehicle or the server, the nearby vehicle to perform a cooperative control, since the system of Joao facilitates remote control when the flight crew is not capable of controlling the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823.  The examiner can normally be reached on 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY P KING/Examiner, Art Unit 3664